HOBSON, Acting Chief Judge.
Appellant was convicted of murder in the first degree and sentenced to a term of life imprisonment.
Appellant’s main point on appeal is that the circumstantial evidence of his guilt was insufficient to meet the requirements of the Circumstantial Evidence Rule.
We have examined the voluminous transcript of the trial and find that the evidence meets the Circumstantial Evidence Rule as set forth in Mayo v. State, Fla.1954, 71 So.2d 899. The Supreme Court stated the rule to be:
“Circumstantial evidence is never sufficient to support a conviction where, after there is assumed all to be proved which the evidence tends to prove, another hypothesis still may be true, because it is the actual exclusion of each other hypothesis which clothes mere circumstances with the force of proof. Thus evidence leaving uncertain which of several hypotheses may be true, or establishing only a probability favoring one hypothesis rather than another, cannot be equal to proof of guilt, no matter how strong the probability may be.”
The other point on appeal has been considered and found to be without merit.
Affirmed.
BOARDMAN and GRIMES, JJ., concur.